Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing January 31, 2008 Joshua Thomas Staff Accountant United States Securities and Exchange Commission treet, N.E. Washington, DC 20549 Dear Sir: Re: China Wind Energy Inc. (the Company) Item 4.01 Form 8-K Filed January 15, 2008 File No. 333-141271 Form 8-K Filed on January 15, 2008 1. Please amend your form 8-K to include the required letter from your former auditor. Response: We are filing an amended 8-K with the required letter from our former auditor concurrently with this response. Yours truly, B ACCHUS C ORPORATE AND S ECURITIES L AW Per: /s/ Penny Green Penny Green Barrister, Solicitor & Attorney Member, Washington State Bar Association Member, Law Society of BC
